Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2019

                                      No. 04-19-00239-CV

                                    Debora Alisa DARDEN,
                                           Appellant

                                                v.

                                    Darrell Keith DARDEN,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17644
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on July 18, 2019. Because the brief was
not filed by the deadline, on July 24, 2019, this court ordered appellant to show cause why the
appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). On August 8,
2019, appellant responded stating appellant’s attorney was on military duty until August 2, 2019.
Appellant further requested an extension of time to file the brief to August 19, 2019. Appellant’s
motion was granted extending the deadline to August 19, 2019.

       Because the brief was not filed by the extended deadline, on August 27, 2019, this court
again ordered appellant to show cause in writing why this appeal should not be dismissed for
want of prosecution. TEX. R. APP. P. 38.8(a). Appellant’s response to this court’s order was due
on September 11, 2019. On September 17, 2019, appellant attorney filed a response which
included a motion for leave to file a late response and a second motion for extension of time.

    The motion for leave to file late response and motion for extension of time are
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by September 23, 2019.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court